       Case 3:18-cv-00919-BAJ-RLB       Document 107     07/20/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


CLARENCE MITCHELL                                                    CIVIL ACTION

VERSUS

DIAMOND PLASTICS CORPORATION,                              NO.: 18-00919-BAJ-RLB
ET AL.

                              RULING AND ORDER

      Before the Court is Defendant Plastics Extrusion Machinery, LLC’s Motion to

Dismiss (Doc. 69). Defendant requests the Court to dismiss Intervenors’ claims

against them pursuant to Federal Rules of Civil Procedure 12(b)(6) for failure to state

a claim upon which relief can be granted. Intervenors did not oppose this motion. For

the reasons stated herein, Defendant’s Motion is DENIED.

I.    BACKGROUND

      A. Basis of the Lawsuit

      This action arises from a malfunction of machinery resulting in the

dismemberment of Plaintiff’s right hand. Plaintiff was formerly employed as a belling

machine operator for Diamond Plastics Corporation (“Diamond”). (Doc. 39 at p. 3).

Plaintiff used the belling machine to cut and insert gaskets into PVC pipe. Plaintiff

alleges that prior to the incident on which this action is based, the belling machine

he operated shifted from its stationary position due to the vibrations from the

machine. Plaintiff alleges that HWEM, Inc. (“HWEM”) manufactured the machine.

(Id.) Plaintiff alleges that when the belling machine shifted, the cutting mechanism



                                          1
       Case 3:18-cv-00919-BAJ-RLB         Document 107    07/20/20 Page 2 of 6




failed, and the blade of the machine nearly fell on his hand. (Id. at p. 4). After this

incident, his supervisor tightened a bolt to hold the cutting mechanism in place. (Id.).

Plaintiff further alleges that he continued to complain about the blade dropping.

Plaintiff further alleges that the supervisor advised him that the machine needs a

guard on it and for Plaintiff to be careful because the machine could grab his arm

without the guard. (Id).

       Plaintiff asserts that the belling machine continued to shift as a result of the

machine’s vibrations. Plaintiff further asserts that he continued to complain about

the malfunctioning of the belling machine, only to be told to continue to operate the

machine. On August 23, 2018, several minutes after Plaintiff’s supervisor last told

him to continue operating the machine as is, the cutting mechanism loosened, and

the belling machine sucked in Plaintiff’s right arm. The damage from this incident

caused Plaintiff to lose his right hand. (Id.).

       B. Filing of Complaint and Intervention

       Plaintiff filed a Complaint against several defendants. He sued Defendant

Plastics Extrusion Machinery, LLC (“PEM”) under successor and products liability

theories for the belling machine. Zurich American Insurance Co. and Automation

Personnel Services Inc. (“Automation”) filed a Petition of Intervention (Doc. 52),

alleging reimbursement claims against Plaintiff and all remaining Defendants.

Automation is a staffing company that provides employees to Plaintiff’s employer,

Diamond. Zurich American Insurance Co. is Automation’s worker compensation

insurance provider. Intervenors claim that they have paid Plaintiff’s worker’s



                                             2
        Case 3:18-cv-00919-BAJ-RLB       Document 107      07/20/20 Page 3 of 6




compensation benefits, medical expenses, and other expenses under the Louisiana

Workers’ Compensation Act. (Id. at p. 2). Intervenors also claim that they are entitled

to intervene for the reimbursement of all amounts paid to and/or on behalf of Plaintiff

out of any damages or recovery which may be awarded to Plaintiff against

Defendants. PEM filed the instant motion, seeking to dismiss the Intervenors’ claims

against them pursuant to Federal Rule of Civil Procedure 12(b)(6). PEM argues that

Intervenors are premature in requesting any compensation without a finding of

liability.

II.    LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief [is] ... a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, a complaint need not set out “detailed factual allegations,”




                                            3
        Case 3:18-cv-00919-BAJ-RLB      Document 107     07/20/20 Page 4 of 6




but something “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” is required. Twombly, 550 U.S. at 555.

III.   DISCUSSION

       Intervenors have requested to be paid out of any judgment rendered in favor

of Plaintiff to reimburse them for the payments they made under Louisiana Workers’

Compensation law as a result of Plaintiff’s accident. Intervenors argue that by virtue

of the payments they made, they are subrogated legally or contractually to the claims

by Plaintiff against Defendants, to the extent of all amounts paid by them. (Doc. 52

at p. 3).

        PEM asserts that Intervenors’ complaint is premature because Plaintiff has

not yet settled his workers’ compensation claim and PEM has not been found liable.

PEM argues that the Intervenors have failed to state a cause of action against them

for indemnity or subrogation and that Louisiana’s workers’ compensation laws are

inapplicable here because it never employed Plaintiff. (Doc. 69-1 at p. 5). PEM further

argues that since it is not an employer, it is not liable in solido with Plaintiff’s

employer under the statute; thus, the Intervenors’ claim for reimbursement against

them must be dismissed.

       Under La R.S. 23:1101 et. seq, a workers’ compensation insurer has a right of

action against a third-party defendant for reimbursement. La R.S. 23:1101(B),

provides that any person having paid or having become obligated to pay compensation

may bring suit against a third person to recover any amount which he has paid. (Id.)

The Louisiana Supreme Court has interpreted workers’ compensation insurers to be



                                          4
       Case 3:18-cv-00919-BAJ-RLB        Document 107      07/20/20 Page 5 of 6




included within the term “any person having paid.” See Marquette Casualty Company

v. Brown, 103 So. 2d 269, 271 (La. 1958). Under La R.S. 23:1101(C), the term “third

person” includes any party who causes injury to an employee at the time of his

employment. When an employee files suit against a third person and notifies the

insurer of the suit, the insurer may then intervene as a party plaintiff in the suit. La

R.S. 23:1102(A). Houston General Ins. Co. v. Commercial Union Ins. Co., 682 So. 2d

1341, 1348 (La. App. 1 Cir. 11/8/96).

      The Court finds that the Intervenors’ suit is not premature. Plaintiff amended

his complaint to name PEM as a defendant on June 20, 2019. Intervenors, after

receiving notice, filed their claim for reimbursement on September 30, 2019. In

accordance with La. R.S. 23:1102(A), Plaintiff first filed his suit, then notified

Intervenors, who then were permitted to intervene as party plaintiff. The statute does

not provide that an insurer must wait until liability is determined to intervene. Thus,

the Intervenors timely intervened in Plaintiff’s suit.

      The Court further finds that the Intervenors’ suit for reimbursement is

sufficiently pleaded and applicable to PEM. PEM, as a defendant who could be found

liable under a successor or products liability theory, is a possible “third person” within

the meaning of La R.S. 23:1101(C). PEM, as an alleged manufacturer of the belling

machine that caused Plaintiff’s injury, could be found to have “caused an injury to

the employee at the time of his employment” according to the statute. In the event

that PEM is found not liable, the Intervenors’ claim will no longer remain against

them. Because the Intervenors have timely intervened with a claim for



                                            5
       Case 3:18-cv-00919-BAJ-RLB   Document 107    07/20/20 Page 6 of 6




reimbursement against a possible negligent “third person” in accordance with

Louisiana Workers’ Compensation law, the Intervenors have sufficiently pleaded

their claim.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED THAT Defendant’s Motion (Doc. 69) is DENIED.



                              Baton Rouge, Louisiana, this 20th day of July, 2020



                                    ______________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                      6
